Citation Nr: 1451624	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for jungle rot/nail fungus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.  He earned the Combat Action Ribbon in service, as noted on his DD Form 214.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On his December 2008 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a local VA office.  Subsequently, in a September 2011 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a January 2008 Notice of Disagreement, the Veteran wrote that he has had jungle rot/nail fungus since his service in Vietnam.  He continued that while on active duty, his feet were constantly wet and damp as he crossed rivers and creeks, with dead bodies floating in the water.  The Veteran wrote that often, the water contained leeches which stuck to him, and he frequently stood in mud.  He wrote that he experienced dryness/cracking and nail discoloration.  The Veteran explained that he never mentioned the condition before because he thought it was temporary and would go away.  However, it did not go away and he has had it since active service.  

The Board notes that the Veteran is competent to report such symptoms as dryness/cracking and nail discoloration.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board further notes that the Veteran was never given a Compensation and Pension (C&P) Examination for his jungle rot/nail fungus condition.  In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  Because the Veteran has provided competent evidence of persistent symptoms of a disability during and since service, a VA examination is necessary to determine the etiology of the Veteran's foot condition.  Id.; see also 38 U.S.C.A. § 1154(b) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his jungle rot/nail fungus.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the above has been completed, schedule the Veteran for VA examination with an appropriate examiner, including a complete physical evaluation, to determine whether any current skin disorder (to include jungle rot/nail fungus) was caused by, or is otherwise related to, his active military service.  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner must also note that the claims folder has been reviewed.  

The examiner is requested to:  

a. Elicit from the Veteran a thorough history of the symptomatology of his claimed jungle rot/nail fungus both during and after service;

b. Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed skin disorder began during service or is related to some incidence of service.  The examiner is requested to specifically address the Veteran's contentions in his January 2008 Notice of Disagreement that he developed jungle rot/nail fungus during active service.  Any and all opinions must be accompanied by a complete rationale.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West14), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

